United States Court of Appeals
                                                                                Fifth Circuit
                                                                             F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                              June 28, 2004
                             FOR THE FIFTH CIRCUIT
                                                                         Charles R. Fulbruge III
                             __________________________                          Clerk

                                    No. 04-50131
                                 Summary Calendar
                             __________________________


ALICE F. CEASAR,
                                                                   Plaintiff - Appellant,

versus

UNITED SERVICES AUTOMOBILE ASSOCIATION,
USAA FEDERAL SAVINGS BANK, and
ROBERT G. DAVIS,

                                                                Defendants - Appellees.

                ___________________________________________________

                      Appeal from the United States District Court
                           for the Western District of Texas
                                 (No. SA-02-CV-1132)
                ___________________________________________________


Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.
                *
PER CURIAM:

         Appellant, Ceasar, argues that when Appellee, United Services Automobile

Association (“USAA”) terminated her employment, USAA violated the American




         *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5th Cir. R. 47.5.4.
                           1
Disabilities Act (“ADA”). “To make out a prima facie case of discrimination under the

ADA [a claimant] must show that (a) he has a disability; (b) he is a qualified individual for

the job in question; and (c) an adverse employment decision was made because of his

disability.” Hamilton v. Southwestern Bell Telephone Co., 136 F.3d 1047, 1050 (5th Cir.

1998). This Court has held that to be “qualified” for a job under the ADA, an employee

“must be able to perform the essential functions of the job with or without reasonable

accommodation.” Hypes v. First Commerce Corp., 134 F.3d 721, 726 (5th Cir. 1998).

       Ceasar fails to establish that she was “qualified” for the job at issue. Timely

attendance was an essential function of Ceasar’s job because she was responsible for

handling incoming calls from potential and existing USAA customers. Indeed, Ceasar

readily admits that “[a]ttendance was necessary to perform [her] job requirements.”

Summary judgment evidence indicates that (1) Ceasar incurred at least 22 unscheduled

absences in 3 months; (2) she was admonished regarding the necessity of her timely

presence at her desk; (3) she incurred 5 additional unscheduled absences after the

disciplinary admonishment; (4) she was then placed on probation and warned that any

further unscheduled absences would result in her immediate dismissal; and (5) she

incurred additional unscheduled absences after the warning. These undisputed facts show

that Ceasar was unable to perform an essential function of her job. Under the ADA, Ceasar

was not “qualified.” We therefore AFFIRM the judgment of the district court.

       1
        On appeal, Ceasar only argues that USAA violated the ADA. We therefore do
not consider her arguments to the district court regarding the other defendants in this
case.

                                             2